Citation Nr: 0110751	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to 
August 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in February 2000 by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement (NOD) was received in March 2000, a statement of 
the case (SOC) was issued in April 2000, and a substantive 
appeal (SA) was received in April 2000.  This case was 
certified for appeal to the Board in October 2000.  Later in 
October 2000 the veteran appeared and testified before the 
undersigned Board Member at a hearing sitting at the RO.  

In April 2001 the Board received additional evidence from the 
RO in the form of a January 2001 VA psychiatric hospital 
discharge summary.  The Board observes that this additional 
evidence must be excluded from the Board's consideration in 
rendering this decision on the basis that such evidence was 
received by the Board more than 90 days after the veteran was 
notified that his case had been certified to the Board for 
appeal, and that neither the veteran nor his representative 
have otherwise presented a motion for good cause with regard 
to this untimely submitted evidence.  See 38 C.F.R. § 20.1304 
(2000).  The evidence is referred to the RO for consideration 
as a new increased rating claim.  38 C.F.R. § 20.1304(b)(1).  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms such as flattened affect, panic attacks more than 
once a week, some memory impairment, disturbances of mood and 
difficulty in establishing and maintaining effective social 
relationships.  


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 percent 
(but no higher) for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.125-4.130, 
Diagnostic Codes 9411, 9440 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes, but is not 
limited to, the following: service medical records (SMRs); 
several VA examination reports, including one dated in 
January 2000; other VA and private medical records; the 
veteran's RO and Travel Board hearing transcripts; and the 
veteran's variously dated written statements.  The Board 
finds the medical evidence to be adequate for the purposes of 
evaluating the issues on appeal.  No additional pertinent 
evidence has been identified by the veteran.  Therefore, the 
Board finds that the record as it stands is complete and 
adequate for appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought on appeal.  The Board concludes that the discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The veteran contends that he has suffered an increase in the 
severity of his service-connected PTSD.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a July 1997 rating decision the RO granted the 
veteran service connection for PTSD and assigned a 10 percent 
disability rating, effective January 11, 1996.  In accordance 
with a February 2000 rating decision the veteran's disability 
rating for PTSD was increased to 30 percent, effective 
December 21, 1999, and the present appeal ensued.

The relevant medical evidence includes an August 1999 
psychological evaluation prepared by a private clinical 
psychologist, Jonathan D. Cargill, Ph.D., which was received 
by the RO in December 1999.  Dr. Cargill recited the 
veteran's history and complaints in detail.  It was noted 
that the veteran works at the VA as a telephone operator, as 
well as in the mail room and lost and found department.  
Socially, the veteran has been divorced twice and has not 
remarried, does not like to interact with others, and has 
lived with his mother for several years.  He complained of 
being depressed 50 percent of the time, and that he suffers 
from anxiety, panic attacks, anger, and sadness accompanied 
by crying spells.  The veteran also complained of frequent 
flashbacks, nightmares, intrusive thoughts, and an inability 
to get more than a 2 or 3 hours of sleep a night.  Dr. 
Cargill administered several psychological tests to the 
veteran.  The veteran's scores were indicative of symptoms of 
depression, social avoidance and withdrawal, alienation from 
self and others, inability to display affection or to have 
interest in personal relationships, insomnia, suicidal 
ideation, irritability, a tendency to worry, high levels of 
tension, low frustration tolerance, rage reactions, chronic 
anger, impulsivity, and authority problems.  The veteran also 
displayed moderate levels of hopelessness and pessimism 
regarding his future.  Irritability, nightmares, flashbacks, 
and difficulty in managing his emotions were also indicated.  
In summary, Dr. Cargill states that the veteran 

is experiencing symptoms associated with PTSD such 
as intrusive thoughts, nightmares, flashbacks as 
well as difficulty managing his emotions in a 
modulated fashion.  He also experiences mild to 
moderate levels of depression and is on 
psychotropic medication for his sleep disturbance 
as well as propensity to react in an angry fashion.  
He reports sleep difficulties for a long period of 
time and has progressively isolated himself from 
social interactions.  All of his symptoms would 
appear to be persistent and chronic since his 
experiences in Vietnam and they have become more 
pronounced as the years go by. 

The diagnoses were as follows:  PTSD, chronic, delayed onset, 
severe; depressive disorder, not otherwise specified; and a 
global assessment of functioning score (GAF) of 55.

A January 2000 VA psychiatric examination report notes that 
the veteran's claims file reviewed (including Dr. Cargill's 
report) and the relevant history was recounted.  The veteran 
complained of constant thoughts about Vietnam, intermittent 
panic attacks, nightmares, social isolation, and sleep 
disturbance, getting only 4 or 5 hours of sleep per night.  
His only social activity appears to be attending church.  The 
veteran reported that he works on his own as a telephone 
switchboard operator at the local VA medical center, 
including regular overtime.  Objectively, the veteran was 
oriented times four, his speech was logical and coherent, and 
there was no evidence of thought disorder or psychosis.  He 
was polite and cooperative, but his affect was somewhat flat.  
His memory was intact, but he did exhibit some mild problems 
with concentration and attention span.  The veteran denied 
suicidal or homicidal ideation and his impulse control was 
not impaired.  The diagnoses were as follows:  PTSD, chronic, 
mild to moderate; schizophrenia, in remission, controlled 
with medication; and a GAF of 60. 

A letter from Dr. Cargill notes that he saw the veteran in 
May 2000, and that the veteran complained of continued PTSD 
symptoms on a regular, chronic basis.  The veteran complained 
of intrusive thoughts and memories daily, causing him 
difficulty to concentrate.  The veteran further complained of 
difficulty in managing his anger and that he continues to 
isolate himself from social interactions.  It was explained 
that the veteran continued to work at the VA medical center, 
although that work was on his own and without social 
interactions.  Dr. Cargill opined that the veteran's 
diagnosis remains PTSD, chronic, delayed onset, severe, with 
a GAF of 55. 

The Board has also considered the testimony contained in the 
transcripts of the May 2000 RO hearing and October 2000 
Travel Board hearing, as well as the veteran's variously 
dated written statements.  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9440, 9411, which provide that a 30 percent 
disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

Review of the evidence shows that the veteran's PTSD 
disability picture cannot be neatly fit into either the 
criteria for the current 30 percent rating or the criteria 
for the next higher rating of 50 percent.  With regard to the 
effect of the PTSD on his occupation, the record shows that 
he not only works full-time, but he also works a great amount 
of overtime.  However, this fact must be tempered by 
recognizing that the evidence shows that he essentially works 
alone.  This might limit to some degree the visibility of any 
occupational impairment since he does not have to adapt to 
working with others.  With regard to social impairment, it 
appears that the veteran does have regular contact with 
family members as well as a church group and a PTSD therapy 
group, but he has indicated that he essentially has not other 
social contacts. 

The medical evidence shows routine behavior, self-care and 
conversation and some sleep impairment.  These symptoms are 
contemplated under the criteria for the current 30 percent 
rating.  On the other hand, some medical records show a 
flattened affect and while not clear, it appears that the 
veteran has reported panic attacks of a frequency which 
approaches more than once a week.  These symptoms are listed 
under the criteria for a 50 percent rating.  However, his 
speech is essentially normal and it does not appear that 
there is any difficulty with complex commands.  Some memory 
problems have been noted, but the degree appears to be no 
more than mild.  

The Board also notes the veteran's GAF scores of between 55 
and 60.  According to the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (hereinafter "DSM-IV"), 
a GAF score of 51-60 indicates "moderate symptoms . . . OR 
any moderate difficulty in social, occupational, or school 
functioning . . . ."  

As already noted, the evidence in this case does not permit a 
ready determination as to the proper rating to be assigned.  
However, resolving reasonable doubt in the veteran's favor, 
the Board believes that the demonstrated disability picture 
more nearly approximates the criteria for the next higher 
rating of 50 percent.  In such a case, the higher rating is 
to be assigned.  38 C.F.R. § 4.7. 

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent.  The 
evidence does not show that the veteran suffers from suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function, spatial disorientation, neglect of 
personal appearance and hygiene, or difficulty in adapting to 
stressful circumstances. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to a 50 percent rating for PTSD is warranted.  To 
this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

